DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation indicating that the visible ink includes carbon is inconsistent with the limitation of Claim 1, from which Claim 8 depends, indicating that the visible ink substantially transmits infrared rays.  The scope of the claim is indefinite. 
Claims 19-22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 19, line 4, the phrase, “nor any code representing the suit and the rank”, is not clear as to whether a code which is not printed of an ink containing carbon may be present, or that no code is present on the card.  The scope of the claim is indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-18, and 23-25,is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta, U.S. Patent Application No. 2010/0327525, in view of Soules et al., U.S. Patent No. 5,259,907.    As to Claim 1, Shigeta teaches a playing card comprising a first layer (base paper) on which a suit and rank are printed, paragraph 0023.  Shigeta teaches a pattern printed on a surface of the card, paragraph 0032 and an intermediate layer arranged between a first and second layer, the intermediate layer having a dark color, which impedes the transmission of visible rays between first and second layers obscuring visibility of the suit and rank printed on the first layer, paragraph 0038, suggesting a configuration wherein suit and rank are printed only on a first layer, the pattern is printed only on a second layer, the suit and rank not being represented on the intermediate layer, noting that the intermediate layer may be black paper, with the intermediate layer between the first layer and the second layer.  It would have been obvious to one of ordinary skill in the art to configure the card with a suit and rank printed only on a first layer, a pattern printed only on a second layer, and an intermediate layer between, as suggested, to provide a card having ordinary appearance and including a visibility impeding intermediate layer.  Shigeta, as modified, is silent as to the suit and rank being printed with visible ink that substantially transmits infrared rays and that the pattern may be visible.  Soules teaches a laminated playing card having a visible suit and rank printed on a first layer and a visible pattern printed on a second layer, Col. 11, ln. 55-59 and see Figure 5 A-D.  The suit and rank may be printed with ink that substantially transmits infrared rays, Col. 10, ln. 52-55, noting infrared permeable ink.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with visible infrared permeable ink printed suit and rank, and visible pattern, as taught by Soules, to provide Shigeta, as modified, with a card less vulnerable to perception of suit and rank on the second layer, when infrared light is present on the first layer.   As to Claim 9, Soules teaches that the visible ink may be generally infrared permeable, as discussed above.  It follows that, in order to be infrared permeable, the ink must be at least substantially free of carbon.  Shigeta, as modified by Soules, as applied in Claim 1, discloses the claimed invention except for specifically indicating that the ink may contain no carbon.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select an infrared permeable ink containing no carbon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).   As to Claim 10, Soules teaches that the card may be printed with a code, in invisible ink on a first layer, see Abstract and Col. 4, ln. 63 – Col. 5, ln. 1, noting reading by machine, while face down.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with invisibly printed code on the first layer, as taught by Soules, to provide Shigeta, as modified, with a hidden indication of suit and rank on the first layer, to yield the predictable result of facilitating machine reading of the card, in face down orientation.  As to Claims 11 and 12,  Soules, ‘907, teaches that a visible pattern (design) may be printed on the surface of the second layer conventionally, Col. 11, ln. 55-57 and see Figure 5A.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with a conventionally printed visible pattern on the second layer, as a known substitute back surface of the playing card.  Shigeta, as modified, discloses the claimed invention except for specifically indicating that the ink may contain carbon and may be configured to impede visibility of suit and rank based on infrared rays.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select ink containing carbon, which would impede visibility of suit and rank based on infrared rays, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, supra.  As to Claim 13, Soules, 907,  teaches that the intermediate layer may be configured to impede transmission of infrared rays through the intermediate layer to the surface of the second layer, noting metallic intermediate layer, Col. 12, ln. 34-37.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with an intermediate layer configured to impede transmission of infrared rays, as taught by Soules, ‘ 907, to provide Shigeta, as modified, with a light impermeable intermediate layer to yield the predictable result of increasing the difficulty of viewing rank and suit from the back of the playing card.  As to Claim 14, Soules, ‘907, teaches that the playing card may be one of a plurality of playing cards of one or more decks of cards cut by a cutting machine from a base sheet formed of the first, second and intermediate layers, Col. 16, ln. 13-29.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the playing card from a base sheet to be cut by a cutting machine, as claimed and as taught by Soules, ‘907, to provide Shigeta, as modified, with a known substitute card formation process.  Further, the examiner finds that the inventive playing card is the same as or is obvious in view of the playing card disclosed by the prior art.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.  As to Claim 15, Shigeta, as modified by Soules, ‘907, is applied as in Claim 1, with the same obviousness rationale being found applicable.  Further, Shigeta teaches a set of shuffled playing cards shuffled by a machine, paragraph 0009.  It would have been obvious to configure each of the cards in the set as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  As to Claim 16, Shigeta teaches that unique ID codes may be assigned to sets of shuffled playing cards, and that multiple sets of playing cards may have unique ID codes, paragraph 0046.  As to Claim 17, Shigeta, as modified by Soules, ‘907, is applied as in Claim 10, with the same obviousness rationale being found applicable.  As to Claim 18, Shigeta, as modified by Soules, ‘907, is applied as in Claim 13, with the same obviousness rationale being found applicable.  As to Claims 23-25, Shigeta, as modified by Soules, ‘907, is applied as in Claims 1, 9, 13, and 19 with the same obviousness rationale being found applicable and noting that the intermediate layer occupies the area where the suit and rank are printed, including the entire surface of the playing card, see Figure 8 of Soules, ‘907.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with an intermediate layer occupying the entire surface of the playing card, including the area where the suit and rank are printed, the intermediate layer being configured to prevent transmission of infrared rays, as taught by Soules, ‘907, to provide Shigeta, as modified, with a layered playing card adapted to prevent unwanted viewing of a face-down card, to yield the predictable result of encouraging fair gaming.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta, in view of Soules, ‘907, as applied to claim 1 above, and further in view of Soules et al., U.S. Patent No. 5,169,155.  Shigeta, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 8, Shigeta, as modified, is silent as to the visible ink including carbon.  Soules, ‘155, teaches a playing card having a rear surface printed with visible ink, Col. 7, ln. 10-13, and see Figure 5A.  It would have been obvious to one of ordinary skill in the art at the effective filing date to print a playing card surface in a conventional manner, as taught by Soules, ‘155, to provide Shigeta, as modified, with a known substitute visible ink.  Shigeta, as modified, discloses the claimed invention except for specifying that visible ink may include carbon.  It would have been obvious to one having ordinary skill in the art, at the effective filing date, to select an ink including carbon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).   Claim 8 is treated as best understood in view of the rejection under 35 USC §112(b).   




      Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta, as modified by Soules, ‘907, as applied to claim 1 above, and further in view of Schubert et al. U.S. Patent Application No. 2005/0062226.  As to Claims 19-22, Shigeta, as modified, discloses a playing card having one surface on which a suit and rank are printed with visible ink that substantially transmits infrared rays, as discussed above.  Soules, ‘907, together with the cited case law, is applied as in Claim 9, with regard to the limitation requiring that neither suit and rank are printed with ink containing carbon, the same obviousness rationales being found applicable.  Soules, ‘907, teaches that a card may have a code representing suit and rank not printed with carbon containing ink, see Abstract, noting inkless printing of code which uniquely identifies the card, and Soules, ‘907, teaches that a card may be used to play a game on a table, Col. 2, ln. 23-24.  Soules teaches a card distributor (device for manually dealing) configured to provide a plurality of cards, including the playing card, one card at a time onto the game table, Col. 4, ln. 31-40, wherein the device may read a code on a surface of the playing card, which is printed in invisible ink, Col. 4, ln. 43-45.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with a game table and a card distributor configured to provide a plurality of playing cards one card at a time onto the game table and read an invisible inkless code on a surface of the card, as taught by Soules, ‘907, to provide Shigeta, as modified, with a known substitute configuration for recording the suit and rank of cards dealt in a table game.  Shigeta, as modified, is silent as to determining and displaying a win or loss.  Schubert teaches a card distributor (shoe) configured to provide a plurality of cards one at a time onto a game table, paragraph 0051.  The card distributor may be configured to read a code on a surface of a card and generate a determination of a win or loss as a result of the game based on the read rank, paragraphs 0099 and 0102.  The distributor may be configured to determine win or loss and initiate a display based on the determination, noting display indicating that dealer has blackjack, paragraph 0101, and to display win or loss, paragraph 0102.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Shigeta, as modified, with a card distributor configured to read codes on distributed cards to generate a determination, determine a result, and to display a win or loss result based on the read rank, as taught by Schubert, to provide Shigeta, as modified, with a feature for monitoring game results to yield the predictable result of generating excitement and improving consistency in the game.  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta, in view of Soules, ‘907, as applied to claim 19 above, and further in view of Soules et al., U.S. Patent No. 5,169,155.  Shigeta, as modified, substantially shows the claimed limitations, as discussed above.    As to Claim 26, Shigeta, as modified, is silent as to the visible ink including carbon.  Soules, ‘155, teaches a playing card having a rear surface pattern printed with visible ink, Col. 7, ln. 10-13, and see Figure 5A.  It would have been obvious to one of ordinary skill in the art at the effective filing date to print a playing card back surface pattern in a conventional manner, as taught by Soules, ‘155, to provide Shigeta, as modified, with a known substitute visible ink.  Shigeta, as modified, discloses the claimed invention except for specifying that visible ink may include carbon.  It would have been obvious to one having ordinary skill in the art, at the effective filing date, to select an ink including carbon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-18, and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of co-pending Application No. 16/148,514 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the co-pending application discloses the limitations of Claim 1.  Claims 2 and 6 of the co-pending application disclose the limitations of Claims 8 and 9 respectively, except for specifically indicating that ink may include carbon.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide an ink, as claimed,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).  Claim 5 of the co-pending application discloses the limitations of Claim 10.  Claim 2 of the co-pending application discloses the limitations of Claims 11 and 12, noting ink containing carbon.  Claims 3 and 8 of the co-pending application disclose the limitations of Claim 13.  Claims 7, 4, 5, and 6 of the co-pending application disclose the limitations of Claims 14, 15, 16, and 17 respectively.  Claims 3 and 8 of the co-pending application disclose the limitations of Claim 18.  Claims 1 and 6 of the co-pending application disclose the limitations of Claim 23, except for indicating that ink may include carbon.  In re Leshin is applied as above.  Claims 3 and 8 of the co-pending application disclose the limitations of Claims 24 and 25.  Claim 4 of the co-pending application discloses the limitations of Claim 26, except for indicating that ink may include carbon.  In re Leshin is applied as above.
Claims 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/148,514 in view of  Soules et al., U.S. Patent No. 5,259,907. Claim 6 of the co-pending application discloses the limitations of Claims 19-22 except for providing a code printed of ink not containing carbon.  Soules, ‘907, teaches that a card may have a code representing suit and rank not printed with carbon containing ink, see Abstract, noting  an inkless printed code.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a code printed in ink not containing carbon as a known substitute ink. 
This is a provisional nonstatutory double patenting rejection.
 

Response to Arguments
Applicant’s arguments submitted 23 March 2022 have been considered but are not persuasive.
In response to applicant’s argument that the prior art does not disclose a first card layer having suit and rank printed in visible ink that transmits infrared rays, the examiner maintains the position that Shigeta and Soules each teach a three layer card.  Soules teaches that suit and rank may be printed in visible ink that substantially transmits infrared rays, as discussed above.  Shigeta and Soules disclose a card configured to impede viewing of a reverse side of the card.  The examiner maintains the position that a person of ordinary skill in the art would have considered the teaching of both references and would have been motivated to incorporate the teaching of Soules, regarding infrared transmitting ink into a card as disclosed by Shigeta.  The examiner maintains the position that additional features disclosed by Soules do not overcome the rejection based on the disclosure of the claimed features.  
In response to applicant’s argument that the passing of infrared rays through ink does not equate to ink transmitting infrared rays, the examiner maintains the position that the claim limitations do not require that the ink process infrared rays in any way other than by allowing the rays to pass. The examiner maintains the position that ink of the prior art which passes infrared rays is an adequate disclosure of ink transmitting infrared rays, as claimed.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the cited references disclose playing cards having multiple layers and including a configuration intended to  impede viewing of the suit and rank.  The examiner maintains the position that a person of ordinary skill in the art would have been motivated to consider the teaching of the references in concert because both are directed to the same purpose.  


Conclusion


  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        16 May 2022